Citation Nr: 1043733	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Flynn


INTRODUCTION

The Veteran served on active duty in the United States Army from 
September 1974 to September 1977.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the Veteran's claim of entitlement to 
service connection for bilateral hearing loss disability.


FINDING OF FACT

The preponderance of the evidence of record does not indicate 
that a nexus exists between the Veteran's military service and 
his current bilateral hearing loss disability.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by the Veteran's active military service, and may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the present case, correspondence dated December 2004 satisfied 
its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO 
notified the Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  Following initial adjudication of the 
claim the RO also notified the Veteran in February 2007 of the 
process by which initial disability ratings and effective dates 
are established.

Although full VCAA notice was not sent to the Veteran until after 
the initial adjudication of the claim, the Board finds there is 
no prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claims.  There is no indication in 
the record or reason to believe that the ultimate decision of the 
originating agency on the merits of either claim would have been 
different had complete VCAA notice been provided at an earlier 
time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed by 
a readjudication of the claim).

With respect to the duty to assist, VA has done everything 
reasonably possible to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records 
have been associated with the claims file.  All identified and 
available treatment records have been secured.  As the Board will 
discuss in detail in the analysis below, the Veteran was provided 
with a VA examination in December 2005.  The report of this 
examination indicates that the examiner reviewed the Veteran's 
past medical history, recorded his current complaints, conducted 
an appropriate audiological evaluation, and rendered an 
appropriate diagnosis and opinion consistent with the remainder 
of the evidence of record.  The Board, therefore, concludes that 
this examination report is adequate for the purposes of rendering 
a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2010); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Veteran and his representative have not contended otherwise.  The 
Veteran additionally declined the opportunity to present 
testimony before a Veteran's Law Judge.  Thus, the duties to 
notify and assist have been met. 

Analysis

The Veteran contends that he has a bilateral hearing loss related 
disability to his military service.

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.    § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The demonstration of a chronic disease in service requires a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to identify 
its existence.  See 38 C.F.R. § 3.303(b).

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 
3.385.

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  See 38 U.S.C.A.    
§§ 1112 and 1137; 38 C.F.R. §§ 3.307 and 3.309(a); see also VA 
Under Secretary for Health letter dated October 4, 1995 (it is 
appropriate for VA to consider sensorineural hearing loss as an 
organic disease of the nervous system and, therefore, a 
presumptive disability). 

As detailed above, in order to establish service connection for 
the claimed condition, there must be (1) medical evidence of a 
current disability; (2) evidence of the in-service incurrence or 
aggravation of a disease or injury or evidence of a service-
connected disability; and (3) evidence of a nexus between (1) and 
(2).  See Hickson, supra.

The record shows that the Veteran currently has a bilateral 
hearing loss disability for VA compensation purposes as noted in 
multiple treatment records and the December 2005 VA examination 
report.  Hickson element (1) is accordingly met as to bilateral 
hearing loss.

With respect to element (2), in-service disease or injury, the 
Board will separately discuss disease and injury.

A review of the service treatment records, including the 
examination report at service discharge, does not reveal either a 
diagnosis or complaint of hearing loss in service.  The audiogram 
at service discharge showed normal hearing.  There is also no 
evidence of hearing loss within the one year presumptive period 
after service.  See 38 C.F.R. §§ 3.307, 3.309(a).  Accordingly, 
Hickson element (2) is not met with respect to disease.

Turning to in-service injury, the Board notes that the Veteran 
has asserted that he sustained acoustic trauma during service.  
He contends that as a Cannoneer with the Army, he was exposed to 
noise during service and weapon training.  The Veteran's DD Form 
214 confirms that he was a cannon crewmember.  The Board notes 
that the Veteran is competent to give evidence regarding what he 
experienced such as exposure to various noises during service.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006).  Therefore, the Board finds that the 
Veteran was exposed to hazardous noise during service.  Hickson 
element (2) is therefore satisfied. 

With respect to Hickson element (3), medical nexus, the 
determination of the relationship, if any, between the Veteran's 
current bilateral hearing loss and his military service, is 
essentially medical in nature.  The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

VA afforded the Veteran an examination in December 2005, the 
report of which was completed in conjunction with review of the 
claims folder.  The examiner detailed the Veteran's history of 
noise exposure both during his period of service and after such 
period.  The examination report noted that during service the 
Veteran served in the artillery and experienced noise exposure 
during weapon training.  After the Veteran's military service, 
the Veteran experienced noise exposure while working in a factory 
for four years, driving a truck for 15 years, and engaging in 
mechanical work for nine years.  The examiner additionally noted 
that the Veteran reported noise exposure while engaging in 
recreational activities such as target shooting and listening to 
loud music.  Based on this medical history, along with an 
examination of the entirety of the Veteran's claims folder, the 
examiner opined that the Veteran's current bilateral hearing loss 
was not related to the Veteran's military service. 

The Veteran has submitted no competent medical nexus evidence 
contrary to the opinion cited above.  The Veteran has been 
accorded ample opportunity to furnish medical and other evidence 
in support of his claim; he has not done so.  See 38 U.S.C.A. § 
5107(a) (noting it is a claimant's responsibility to support a 
claim for VA benefits).

To the extent that the Veteran himself believes that his 
bilateral hearing loss disability is related to his military 
service, the Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has firsthand 
knowledge (i.e., experiencing or observing noise exposure and 
difficulty hearing).  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under 
certain circumstances, lay statements may support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  The Veteran is not competent, however, to 
determine that a perceived loss of hearing acuity experienced in 
service or at any time after service was of a chronic nature to 
which current disability may be attributed.  Likewise, he is not 
competent to render an opinion as to whether his level of hearing 
impairment was sufficient to meet the regulatory criteria for a 
hearing loss disability for VA purposes during service or shortly 
thereafter.  A layperson is generally not deemed competent to 
opine on a matter that requires medical knowledge, such as the 
question of whether a chronic disability is currently present or 
a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

To the extent that the Veteran is contending that bilateral 
hearing loss disability existed since service, he has not 
presented supporting medical evidence.  See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) (noting that there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which a 
lay person's observation is competent).   On the contrary the 
objective evidence of record is against a finding of continuity 
of symptomatology since service.  In particular, the August 1977 
service separation examination disclosing auditory readings 
within normal thresholds as well the history of onset of hearing 
loss well after the Veteran's service are inconsistent with an 
in-service onset and continuity of symptomatology.  In light of 
the lack of abnormal auditory thresholds during service and upon 
separation from active duty and a lack of evidence of any 
complaints or treatment for decades following service, the Board 
finds the current assertion of in-service onset and continuity is 
not credible.  For similar reasons, the Board finds that the 
Veteran's statements as to the etiology of his hearing loss lack 
credibility and are of less probative value than the opinion of 
the VA examiner.  Thus, the Board has placed greater probative 
value on the medical opinion obtained in conjunction with the 
appeal.

The preponderance of the competent and probative evidence of 
record indicates that the Veteran's currently diagnosed bilateral 
hearing loss disability is not related to his military service.  
Accordingly, Hickson element (3), competent evidence of nexus, 
has not been satisfied, and the claim fails on that basis. The 
benefit sought on appeal is accordingly denied. 

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


